


FIRST AMENDMENT TO AMENDED AND RESTATED CREDIT AGREEMENT
FIRST AMENDMENT TO AMENDED AND RESTATED CREDIT AGREEMENT (this “Amendment”)
dated as of July 9, 2015, among MERITAGE HOMES CORPORATION, a Maryland
corporation (the “Borrower”), JPMORGAN CHASE BANK, N.A., as administrative agent
on behalf of the Lenders (in such capacity, together with its successors and
assigns in such capacity, the “Administrative Agent”), and as Swingline Lender
and as Issuing Lender and the Lenders party hereto.
RECITALS:
A.    The Borrower, the Administrative Agent and the Lenders are parties to that
certain Amended and Restated Credit Agreement dated as of June 13, 2014 (as
amended, modified and supplemented and in effect from time to time, the “Credit
Agreement”; and, except as otherwise herein expressly provided, all capitalized
terms used herein shall have the meaning assigned to such terms in the Credit
Agreement).
B.    The Borrower, the Administrative Agent and the Lenders desire to amend the
Credit Agreement as more fully set forth herein.
NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which is hereby acknowledged, the parties hereto agree as follows:
Section 1.Amendment of Credit Agreement. Effective as of the Effective Date (as
hereinafter defined), the Credit Agreement is hereby amended as follows:
(a)The following defined terms are hereby added to Section 1.1 of the Credit
Agreement as follows:
“Impacted Interest Period” has the meaning assigned to it in the definition of
“Eurodollar Base Rate.”
“Interpolated Rate” means, at any time, for any Interest Period, the rate per
annum (rounded to the same number of decimal places as the LIBO Screen Rate)
determined by the Administrative Agent (which determination shall be conclusive
and binding absent manifest error) to be equal to the rate that results from
interpolating on a linear basis between: (a) the LIBO Screen Rate for the
longest period (for which the LIBO Screen Rate is available for deposits in
Dollars) that is shorter than the Impacted Interest Period; and (b) the LIBO
Screen Rate for the shortest period (for which that LIBO Screen Rate is
available for deposits in Dollars) that exceeds the Impacted Interest Period, in
each case, at such time.
“Letter of Credit Commitment”: with respect to each Issuing Lender, the
commitment of such Issuing Lender to issue Letters of Credit hereunder. The
initial amount of each Issuing Lender’s Letter of Credit Commitment is set forth
on Schedule 3.1A, or if an Issuing Lender has entered into an Assignment and

la-1290464

--------------------------------------------------------------------------------



Assumption, the amount set forth for such Issuing Lender as its Letter of Credit
Commitment in the Register maintained by the Administrative Agent.
“LIBO Screen Rate”: has the meaning assigned to it in the definition of
“Eurodollar Base Rate”.
(b)The following defined terms in Section 1.1 of the Credit Agreement are hereby
amended and restated in their entirety to read as follows:
“Applicable Margin”: means, for each Type of Loan, the rate per annum set forth
in the pricing grid below:
Leverage Ratio
Applicable Margin for Eurodollar Loans
Applicable Margin for ABR Loans
Commitment Fee Rate
≤ 40%
1.625%
0.625%
0.25%
> 40% but ≤ 50%
1.75%
0.75%
0.30%
> 50% but ≤ 55%
2.00%
1.00%
0.35%
> 55%
2.25%
1.25%
0.40%



“Commitment”: as to any Lender, the obligation of such Lender to make Revolving
Loans and participate in Swingline Loans and Letters of Credit in an aggregate
principal and/or face amount not to exceed the amount set forth under the
heading “Commitment” opposite such Lender’s name on Schedule 1.1A or in the
Assignment and Assumption pursuant to which such Lender became a party hereto,
as the same may be changed from time to time pursuant to the terms hereof. The
original amount of the Total Commitment is $500,000,000.


“Eurodollar Base Rate”: with respect to each Interest Period pertaining to a
Eurodollar Loan, the London interbank offered rate as administered by ICE
Benchmark Administration (or any other Person that takes over the administration
of such rate for deposits in Dollars) for a period equal to such Interest Period
commencing on the first day of such Interest Period appearing on the Reuters
Screen LIBOR01 Page or LIBOR02 Page as of 11:00 A.M., London time, two (2)
Business Days prior to the beginning of such Interest Period (or, in the event
such rate does not appear on such Reuters page or screen, on any successor or
substitute page on such screen that displays such rate, or on the appropriate
page of such other information service that publishes such rate from time to
time as selected by the Administrative Agent in its reasonable discretion; in
each case the “LIBO Screen Rate”); provided that if the LIBO Screen Rate shall
be less than zero, such rate shall be deemed to be zero for the purposes of this
Agreement; provided further that if the LIBO Screen Rate shall not be available
at such time for such Interest Period (an “Impacted Interest Period”) with
respect to deposits in Dollars then the Eurodollar Base Rate shall be the
Interpolated Rate; provided that if any Interpolated Rate shall be less than
zero, such rate shall be deemed to be zero for purposes of this Agreement.

2
la-1290464

--------------------------------------------------------------------------------



“Federal Funds Effective Rate”: for any day, the weighted average of the rates
on overnight federal funds transactions with members of the Federal Reserve
System arranged by federal funds brokers, as published on the next succeeding
Business Day by the Federal Reserve Bank of New York, or, if such rate is not so
published for any day that is a Business Day, the average of the quotations for
the day of such transactions received by JPMorgan Chase Bank, N.A. from three
federal funds brokers of recognized standing selected by it; provided, that, if
the Federal Funds Effective Rate shall be less than zero, such rate shall be
deemed to be zero for purposes of this Agreement.
“Interest Period”: as to any Eurodollar Loan, (a) initially, the period
commencing on the borrowing or conversion date, as the case may be, with respect
to such Eurodollar Loan and ending one week, or one, two, three or six months
thereafter (or, such other period as may be agreed to by all Lenders), as
selected by the Borrower in its notice of borrowing or notice of conversion, as
the case may be, given with respect thereto; and (b) thereafter, each period
commencing on the last day of the next preceding Interest Period applicable to
such Eurodollar Loan and ending one week, or one, two, three or six months
thereafter (or, such other period as may be agreed to by all Lenders), as
selected by the Borrower by irrevocable notice to the Administrative Agent not
later than 11:00 A.M., New York City time, on the date that is two (2) Business
Days prior to the last day of the then current Interest Period with respect
thereto; provided that, all of the foregoing provisions relating to Interest
Periods are subject to the following:
(i) if any Interest Period would otherwise end on a day that is not a Business
Day, such Interest Period shall be extended to the next succeeding Business Day
unless the result of such extension would be to carry such Interest Period into
another calendar month in which event such Interest Period shall end on the
immediately preceding Business Day;
(ii)    the Borrower may not select an Interest Period that would extend beyond
the Termination Date; and
(iii)    any Interest Period that begins on the last Business Day of a calendar
month (or on a day for which there is no numerically corresponding day in the
calendar month at the end of such Interest Period) shall end on the last
Business Day of a calendar month.
“Issuing Lender”: JPMorgan Chase Bank, N.A., Bank of America, N.A., U.S. Bank,
National Association, and Regions Bank, each in its capacity as issuer of any
Letter of Credit and any other Lender approved by the Administrative Agent and
the Borrower that has agreed in its sole discretion to act as an “Issuing
Lender” hereunder, or any of their respective affiliates, in each case in its
capacity as issuer of any Letter of Credit. Each reference herein to “the
Issuing Lender” shall be deemed to be a reference to the relevant Issuing
Lender.
“L/C Commitment”: $250,000,000; provided, however, that the L/C Commitment
automatically shall be increased by an amount equal to fifty percent (50%) of
each dollar increase by which the Total Commitments have been increased in
accordance with Section 2.21.
“Non-U.S. Lender”: as defined in Section 2.16(f)(ii).

3
la-1290464

--------------------------------------------------------------------------------



“Termination Date”: July 9, 2019, subject, however, to earlier termination of
the Total Commitment pursuant of the terms of this Agreement.
(c)The following defined terms are hereby deleted in their entirety from Section
1.1 of the Credit Agreement:
“Exiting Lender”
“Gross Leverage Ratio”
“New DB Lender”
(d)The first sentence of Section 2.2 of the Credit Agreement is hereby amended
and restated in its entirety to read as follows:
2.2    Procedure for Revolving Loan Borrowing. The Borrower may borrow under the
Commitments during the Commitment Period on any Business Day, provided that the
Borrower shall give the Administrative Agent irrevocable notice (which notice
must be received by the Administrative Agent (a) prior to 1:00 P.M., New York
City time, three (3) Business Days prior to the requested Borrowing Date, in the
case of Eurodollar Loans, or (b) by 2:00P.M., New York City time, on the
requested Borrowing Date, in the case of ABR Loans), specifying (i) the amount
and Type of Loans to be borrowed, (ii) the requested Borrowing Date and (iii) in
the case of Eurodollar Loans, the respective amounts of each such Type of Loan
and the respective lengths of the initial Interest Period therefor.
(e)    Section 2.3(a) of the Credit Agreement is hereby amended and restated in
its entirety to read as follows:


(a)    Subject to the terms and conditions hereof, the Swingline Lender agrees
to make a portion of the credit otherwise available to the Borrower under the
Commitments from time to time during the Commitment Period by making swing line
loans (“Swingline Loans”) to the Borrower; provided that (i) the aggregate
principal amount of Swingline Loans outstanding at any time shall not exceed the
Swingline Commitment then in effect (notwithstanding that the Swingline Loans
outstanding at any time, when aggregated with the Swingline Lender’s other
outstanding Revolving Loans, may exceed the Swingline Commitment then in effect,
but subject to clause (ii)), (ii) the aggregate principal amount of Swingline
Loans outstanding when aggregated with the Swingline Lender’s Percentage
Interest of other outstanding Revolving Loans and the Swingline Lender’s
Percentage Interest of L/C Obligations shall not exceed the Swingline Lender’s
Commitment, (iii) the Borrower shall not request, and the Swingline Lender shall
not make, any Swingline Loan if, after giving effect to the making of such
Swingline Loan, the aggregate amount of the Available Commitments would be less
than zero, and (iv) Borrower shall not request, and the Swingline Lender shall
not make, any Swingline Loan if, after giving effect to the making of such
Swingline Loan, the Borrowing Base Availability would be less than zero. During
the Commitment Period, the Borrower may use the Swingline Commitment by
borrowing, repaying and reborrowing, all in accordance with the terms and
conditions hereof. Swingline Loans shall be ABR Loans only.

4
la-1290464

--------------------------------------------------------------------------------



(f)Section 2.16(f)(ii) of the Credit Agreement is hereby amended and restated in
its entirety to read as follows:
(ii)    any Lender that is not a U.S. Person (a “Non-U.S. Lender”) shall, to the
extent it is legally entitled to do so, deliver to the Borrower and the
Administrative Agent (in such number of copies as shall be requested by the
recipient) on or prior to the date on which such Non-U.S. Lender becomes a
Lender under this Agreement (and from time to time thereafter upon the
reasonable request of the Borrower or the Administrative Agent), whichever of
the following is applicable:
(A)    in the case of a Non-U.S. Lender claiming the benefits of an income tax
treaty to which the United States is a party (x) with respect to payments of
interest under any Loan Document, executed originals of IRS Form W-8BEN-E
establishing an exemption from, or reduction of, U.S. Federal withholding Tax
pursuant to the “interest” article of such tax treaty and (y) with respect to
any other applicable payments under any Loan Document, IRS Form W-8BEN-E
establishing an exemption from, or reduction of, U.S. Federal withholding Tax
pursuant to the “business profits” or “other income” article of such tax treaty;
(B)    executed originals of IRS Form W-8ECI;
(C)     in the case of a Non-U.S. Lender claiming the benefits of the exemption
for portfolio interest under Section 881(c) of the Code, (x) a certificate
substantially in the form of Exhibit G-1 to the effect that such Non-U.S. Lender
is not a “bank” within the meaning of Section 881(c)(3)(A) of the Code, a “10
percent shareholder” of the Borrower within the meaning of Section 881(c)(3)(B)
of the Code, or a “controlled foreign corporation” described in Section
881(c)(3)(C) of the Code (a “U.S. Tax Compliance Certificate”) and (y) executed
originals of IRS Form W-8BEN-E; or
(D) to the extent a Non-U.S. Lender is not the beneficial owner, executed
originals of IRS Form W-8IMY, accompanied by IRS Form W-8ECI, IRS Form W-8BEN-E,
a U.S. Tax Compliance Certificate substantially in the form of Exhibit G-2 or
Exhibit G-3, IRS Form W-9, and/or other certification documents from each
beneficial owner, as applicable; provided that if the Non-U.S. Lender is a
partnership and one or more direct or indirect partners of such Non-U.S. Lender
are claiming the portfolio interest exemption, such Non-U.S. Lender may provide
a U.S. Tax Compliance Certificate substantially in the form of Exhibit G-4 on
behalf of each such direct and indirect partner;


(g)Section 2.16(f)(iv) of the Credit Agreement is hereby amended and restated in
its entirety to read as follows:
(iv)    If a payment made to a Lender under this Agreement would be subject to
U.S. federal withholding tax imposed by FATCA and the rules and regulations
promulgated pursuant thereto if such Lender were to fail to comply with the
applicable reporting requirements of FATCA (including those contained in Section
1471(b) or 1472(b) of the Code, as applicable), such Lender shall deliver to the
Administrative Agent, at the time or times prescribed by law and at such time or
times reasonably requested by the Borrower or

5
la-1290464

--------------------------------------------------------------------------------



Administrative Agent, such documentation prescribed by applicable law (including
as prescribed by Section 1471(b)(3)(C)(i) of the Code) and such additional
documentation reasonably requested by the Borrower or Administrative Agent as
may be necessary for the Borrower and the Administrative Agent to comply with
their obligations under FATCA, to determine that such Lender has or has not
complied with such Lender’s obligations under FATCA and, as necessary, to
determine the amount to deduct and withhold from such payment. Solely for
purposes of this clause (f), “FATCA” shall include any amendments made to FATCA
after the date of this Agreement. For purposes of determining whether
withholding Taxes will be imposed under FATCA, from and after the effective date
of this Agreement, the Borrower and the Administrative Agent shall, to the
extent permissible under applicable law, treat (and the Lenders hereby authorize
the Borrower and the Administrative Agent to treat) this Agreement as not
qualifying as a “grandfathered obligation” within the meaning of Treasury
Regulation Section 1.1471-2(b)(2)(i).
(h)The first sentence of Section 2.21 of the Credit Agreement is hereby amended
and restated in its entirety to read as follows:
2.21 Increase in Commitments. The Borrower may, at its option, at any time or
from time to time prior to the Termination Date, increase the Total Commitments
by up to $100,000,000 (the “Commitment Increase”) to an aggregate principal
amount not to exceed $600,000,000 by requesting the existing Lenders or new
lenders to commit to any such increase; provided that: (i) no Lender shall be
required to commit to any such increase; (ii) no such increase shall become
effective unless at the time thereof and after giving effect thereto (A) no
Default or Event of Default shall have occurred and be continuing, (B) each of
the representations and warranties made by any Loan Party in or pursuant to the
Loan Documents shall be true and correct in all material respects, provided,
that, to the extent any such representation and warranty is already qualified by
materiality or reference to Material Adverse Effect, such representation shall
be true and correct in all respects, and (C) Administrative Agent shall have
received a certificate from Borrower to the effect of (A) and (B) of clause
(ii); and (iii) no new lender shall become a Lender pursuant to this Section
2.21 unless such lender is an Eligible Assignee and Administrative Agent shall
have given its prior written consent, which consent shall not be unreasonably
withheld.
(i)Section 3.1(a) of the Credit Agreement is hereby amended and restated in its
entirety to read as follows:
(a)    Subject to the terms and conditions hereof, each Issuing Lender, in
reliance on the agreements of the other Lenders set forth in Section 3.4(a),
agrees to issue letters of credit (“Letters of Credit”), not to exceed in the
aggregate such Issuing Lender’s Letter of Credit Commitment, for the account of
the Borrower (and on behalf of the Borrower or any of its Subsidiaries or joint
ventures) on any Business Day during the Commitment Period in such customary
form as may be approved from time to time by the respective Issuing Lender;
provided that the Issuing Lender shall have no obligation to issue any Letter of
Credit if, after giving effect to such issuance, (i) (A) the L/C Obligations
would exceed the L/C Commitment, or (B) such Issuing Lender’s Percentage
Interest of L/C Obligations when aggregated with such Issuing Lender’s
Percentage Interest of outstanding Revolving Loans and such Issuing Lender’s
Percentage Interest in Swingline Loans would exceed such Issuing Lender’s
Commitment, (ii) the aggregate amount of the Available Commitments would be less
than zero, or (iii) the Borrowing Base Availability would be less than zero.

6
la-1290464

--------------------------------------------------------------------------------



The Borrower may, at any time and from time to time, reduce the Letter of Credit
Commitment of any Issuing Lender with the consent of such Issuing Lender;
provided that the Borrower shall not reduce the Letter of Credit Commitment of
any Issuing Lender if, after giving effect of such reduction, the conditions set
forth in clauses (i)- (iii) above shall not be satisfied. The Borrower may, at
any time and from time to time, reallocate the Letter of Credit Commitment by
reducing the Letter of Credit Commitment of one or more Issuing Lenders and
increasing the Letter of Credit Commitment of one or more other Issuing Lenders,
provided that (a) each affected Issuing Lender consents to such reallocation,
(b) Borrower provides written notice to the Administrative Agent and (c) the
aggregate of the total Letter of Credit Commitment does not increase or
decrease. Each Letter of Credit shall (A) be denominated in Dollars and (B)
expire no later than the earlier of (x) the second anniversary of its date of
issuance and (y) the date that is 364 days after the Termination Date, provided
(I) that any Letter of Credit with up to a two-year term may provide for the
renewal thereof for up to an additional two-year period (which shall in no event
extend beyond the date referred to in clause (y) above) and (II) at least 60
days prior to the Termination Date, Borrower shall, to the extent of the
balance, replace outstanding Letters of Credit and/or deposit an amount equal to
the Minimum Collateral Amount in cash in a cash collateral account established
with the Administrative Agent for the benefit of the Lenders on terms and
conditions satisfactory to the Administrative Agent. The Borrower hereby
acknowledges that the issuance of Letters of Credit for the account of a
Subsidiary or joint venture inures to the benefit of the Borrower, and that the
Borrower’s business derives substantial benefits from the businesses of such
Subsidiary or joint venture. The letters of credit issued under the Original
Credit Agreement set forth on Schedule 3.1 (collectively, the “Existing LCs”)
shall be continued from the Original Credit Agreement under this Agreement and
from and after the date hereof, notwithstanding any language to the contrary
contained in any of the Existing LCs, the Existing LCs shall be deemed Letters
of Credit issued under this Agreement, and Borrower shall execute such
acknowledgments and agreements as Administrative Agent my reasonably request to
evidence the foregoing. Each Lender from time to time party hereto, including
each Lender which was not a lender under the Original Credit Agreement, each as
an L/C Participant hereunder, hereby irrevocably agrees to accept and purchase
and hereby accepts and purchases from the Issuing Lender under the Existing LCs,
on the terms and conditions set forth in Section 3.4 below, for such L/C
Participant’s own account and risk an undivided interest equal to such L/C
Participant’s Percentage Interest in the Issuing Lender’s obligations and rights
under and in respect of each Existing LCs and the amount of each draft paid by
the Issuing Lender thereunder.
(j)    Section 10.2 of the Credit Agreement is hereby amended by modifying the
Administrative Agent’s address for notices to read as follows:
JPMorgan Chase Bank, N.A.
Wholesale Loan Operations
Floor 03, Ops 2, 500 Stanton Christiana Road
Newark, Delaware 19713
Telephone: _____________________
Email: _________________________



7
la-1290464

--------------------------------------------------------------------------------



With a copy to:
Morrison & Foerster LLP
707 Wilshire Blvd., Suite 6000
Los Angeles, CA 90017
Attention: Marc D. Young, Esq.
Telephone: 213-892-5659
Email: myoung@mofo.com
(k)Section 10.10 of the Credit Agreement is hereby amended and restated in its
entirety to read as follows:
10.10 Integration. This Agreement and the other Loan Documents and any separate
letter agreements with respect to (i) fees payable to the Administrative Agent
and (ii) changes to the Letter of Credit Commitment of any Issuing Lender
represent the entire agreement of the Borrower, the Administrative Agent and the
Lenders with respect to the subject matter hereof and thereof, and there are no
promises, undertakings, representations or warranties by the Administrative
Agent or any Lender relative to the subject matter hereof not expressly set
forth or referred to herein or in the other Loan Documents.


(l)Section 10.18 of the Credit Agreement is hereby deleted in its entirety.
(m)Schedule 1.1A [Commitments] to the Credit Agreement is hereby amended and
restated in its entirety with amended Schedule 1.1A attached to this Amendment.
(n)Attached to this Amendment is a new Schedule 3.1A to the Credit Agreement.
(o)From and after the Effective Date, all references in the Loan Documents to
the Schedules to the Credit Agreement shall be deemed to refer to, in addition
to the other existing Schedules to the Credit Agreement, the amended Schedule
1.1A and new Schedule 3.1A attached to this Amendment.
Section 2.    Effective Date. Subject to the satisfaction of the conditions set
forth in Section 4 hereof, this Amendment shall be effective as of the date of
this Amendment (the “Effective Date”).
Section 3.    Representations. The Borrower hereby represents and warrants to
the Administrative Agent and the Lenders, as follows:
(a)    Each of the representations and warranties contained in the Credit
Agreement, as amended by this Amendment, or any of the other Loan Documents, is
true and correct in all material respects on and as of the date hereof except if
any such representation or warranty was made as of a specific date, then the
same shall have been true and correct in all material respects as of such
specific date;
(b)    As of the date hereof and immediately after giving effect to this
Amendment and the actions contemplated hereby, no Default or Event of Default
has occurred and is continuing;

8
la-1290464

--------------------------------------------------------------------------------



(c)    Borrower has all necessary corporate power and authority to execute,
deliver and perform its obligations under this Amendment; the execution,
delivery and performance of this Amendment has been duly authorized by all
necessary corporate action on the part of Borrower; and this Amendment has been
duly and validly executed and delivered by Borrower and constitutes the legal,
valid and binding obligation of Borrower, enforceable in accordance with its
respective terms, except as such enforceability may be limited by
(i) bankruptcy, insolvency, reorganization, moratorium or similar laws of
general applicability affecting the enforcement of creditors’ rights and
(ii) the application of general principles of equity (regardless of whether such
enforceability is considered in a proceeding in equity or at law); and
(d)    This Amendment (i) does not require any consent or approval of,
registration or filing with, or any other action by, any governmental authority,
except for such as have been obtained or made and are in full force and effect,
(ii) will not violate any applicable law or regulation, the certificate of
incorporation or by-laws of Borrower, or any order of any governmental authority
and (iii) will not violate or result in a default under any Contractual
Obligation of Borrower.
Section 4.    Conditions to the Effectiveness of this Agreement. It shall be a
condition precedent to the effectiveness of this Amendment that each of the
following conditions are satisfied:
(a)    the parties hereto shall have executed and delivered counterparts of this
Amendment to the Administrative Agent;
(b)    each Guarantor shall have executed and delivered a Reaffirmation of
Amended and Restated Guarantee Agreement, in the form of the Reaffirmation of
Guarantee Agreement attached hereto as Exhibit A;
(c)    the Administrative Agent shall have received such opinions with respect
to Borrower as Administrative Agent may require concerning the due
authorization, execution, delivery and enforceability of this Amendment;
(d)    the Borrower shall have executed and delivered Notes to each Lender
requesting a promissory note;
(e)    no Default or Event of Default shall exist as of the Effective Date;
(f)    Borrower shall have delivered to the Administrative Agent a duly executed
Compliance Certificate and a Borrowing Base Certificate, each for the period
ending March 31, 2015;
(g)    Borrower shall have paid to the Administrative Agent and the Lenders all
fees required to be paid in connection with this Amendment;
(h)    Borrower shall have paid to the Administrative Agent all of the
Administrative Agent’s reasonable out of pocket costs and expenses, including
legal fees, incurred in connection with this Amendment.

9
la-1290464

--------------------------------------------------------------------------------



Section 5.    Reaffirmation and Ratification. Borrower hereby: (a) reaffirms,
ratifies, confirms, and acknowledges its obligations under the Loan Documents
and agrees to continue to be bound thereby and perform thereunder; (b) agrees
and acknowledges that all such Loan Documents and all of Borrower’s obligations
thereunder are and remain in full force and effect and, except as expressly
provided herein, have not been modified; and (c) acknowledges and agrees that to
its knowledge it has no defenses, offsets or counterclaims of any kind or nature
whatsoever to its obligations under the Loan Documents.
Section 6.    Miscellaneous.
(a)    GOVERNING LAW. THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK.
(b)    Amendments, Etc. The terms of this Amendment may be waived, modified and
amended only by an instrument in writing duly executed by Borrower and the
Administrative Agent (with any required consent of the Lenders pursuant to the
Credit Agreement). Any such waiver, modification or amendment shall be binding
upon Borrower, the Administrative Agent and each Lender (including the Swingline
Lender and each Issuing Lender).
(c)    Successors and Assigns. This Amendment shall be binding upon and inure to
the benefit of the respective successors and assigns of Borrower, the
Administrative Agent and the Lenders (including the Swingline Lender and each
Issuing Lender).
(d)    Captions. The captions and section headings used herein are for
convenience of reference only, are not part of this Amendment and shall not
affect the construction of, or be taken into consideration in interpreting, this
Amendment.
(e)    Counterparts. This Amendment may be executed in any number of
counterparts, all of which taken together shall constitute one and the same
instrument and any of the parties hereto may execute this Amendment by signing
any such counterpart. Delivery of an executed signature page of this Amendment
by facsimile transmission shall be effective as delivery of a manually executed
counterpart hereof.
(f)    Severability. Any provision of this Amendment held to be invalid, illegal
or unenforceable in any jurisdiction shall, as to such jurisdiction, be
ineffective to the extent of such invalidity, illegality or unenforceability
without affecting the validity, legality and enforceability of the remaining
provisions hereof; and the invalidity of a particular provision in a particular
jurisdiction shall not invalidate such provision in any other jurisdiction.
[Signature pages follow]



10
la-1290464

--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed and delivered as of the day and year first above written.


MERITAGE HOMES CORPORATION, as Borrower


By:
/s/ Larry W. Seay

Name:
Larry W. Seay

Title:
Exec. Vice President, Chief Financial Officer









[Signatures continue on the next page.]

    
Signature page to Amendment with Meritage Homes Corporation


la-1290464

--------------------------------------------------------------------------------




JPMORGAN CHASE BANK, N.A., as Administrative Agent, Issuing Lender, Swingline
Lender and as a Lender
By:         /s/ Mohammad Hasan
Name:     Mohammad Hasan
Title:
Executive Director





[Signatures continue on the next page.]

    
Signature page to Amendment with Meritage Homes Corporation


la-1290464

--------------------------------------------------------------------------------




CITIBANK, N.A., as a Lender
By:         /s/ Michael Vondriska
Name:     Michael Vondriska
Title:
Vice President









[Signatures continue on the next page.]

    
Signature page to Amendment with Meritage Homes Corporation


la-1290464

--------------------------------------------------------------------------------




Deutsche Bank AG New York Branch, as a Lender
By:         /s/ Peter Cucchiars
Name:     Peter Cucchiars
Title:
Vice President



By:         /s/ Anca Trifan
Name:     Anca Trifan
Title:
Managing Director













[Signatures continue on the next page.]

    
Signature page to Amendment with Meritage Homes Corporation


la-1290464

--------------------------------------------------------------------------------



BANK OF AMERICA, N.A., as a Lender and an Issuing Lender
By:         /s/ Michael W. Edwards
Name:     Michael W. Edwards
Title:
Senior Vice President










Signature page to Amendment with Meritage Homes Corporation


la-1290464

--------------------------------------------------------------------------------




REGIONS BANK, as a Lender and an Issuing Lender
By:         /s/ Daniel W. Hill
Name:     Daniel W. Hill
Title:
Senior Vice President



[Signatures continue on the next page.]

Signature page to Amendment with Meritage Homes Corporation


la-1290464

--------------------------------------------------------------------------------




U.S. BANK NATIONAL ASSOCIATION, as a Lender and an Issuing Lender
By:         /s/ Adrian Montero
Name:     Adrian Montero
Title:
Senior Vice President















[Signatures continue on the next page.]

Signature page to Amendment with Meritage Homes Corporation


la-1290464

--------------------------------------------------------------------------------




ROYAL BANK OF CANADA, as a Lender
By:         /s/ Brian Gross
Name:     Brian Gross
Title:
Authorized Signatory







[Signatures continue on the next page.]

Signature page to Amendment with Meritage Homes Corporation


la-1290464

--------------------------------------------------------------------------------




PNC BANK, NATIONAL ASSOCIATION, as a Lender
By:         /s/ J. Richard Litton
Name:     J. Richard Litton
Title:
Senior Vice President







By:         /s/ Douglas G. Paul
Name:     Douglas G. Paul
Title:         Senior Vice President






[Signatures continue on the next page.]

Signature page to Amendment with Meritage Homes Corporation


la-1290464

--------------------------------------------------------------------------------




NATIONAL BANK OF ARIZONA, a national banking association, as a Lender
By:         /s/ Martina Burberry
Name:     Martina Burberry
Title:
Vice President







[Signatures continue on the next page.]

Signature page to Amendment with Meritage Homes Corporation


la-1290464

--------------------------------------------------------------------------------




TEXAS CAPITAL BANK, N.A., as a Lender
By:         /s/ Joe Hardy
Name:     Joe Hardy
Title:
Senior Vice President







[Signatures continue on the next page.]

Signature page to Amendment with Meritage Homes Corporation
la-1290464

--------------------------------------------------------------------------------




COMERICA BANK, as a Lender
By:         /s/ Casey L. Stevenson
Name:     Casey L. Stevenson
Title:
Vice President












Signature page to Amendment with Meritage Homes Corporation


la-1290464

--------------------------------------------------------------------------------




Exhibit A


REAFFIRMATION OF AMENDED AND RESTATED GUARANTEE AGREEMENT
As consideration for the agreements and covenants contained in the within
Amendment, and for other good and valuable consideration, the receipt and
sufficiency of which is hereby acknowledged, each of the undersigned
(“Guarantor”), as a guarantor under that certain Amended and Restated Guarantee
Agreement, dated as of June 13, 2014 (the “Guarantee Agreement”), delivered to
the Administrative Agent in connection with the extension of credit made by the
Lenders pursuant to the Credit Agreement referred to above, hereby acknowledges,
covenants and agrees as follows:
1.    By the execution hereof, such Guarantor hereby consents to the within
Amendment and all the modifications to the Loan Documents contemplated in
connection therewith.
2.    References to the Guarantee Agreement in any or all of the Loan Documents
shall be deemed to include references to the Guarantee Agreement as reaffirmed
and ratified by this Reaffirmation of Guarantee Agreement.
3.    Such Guarantor reaffirms that the Guarantee Agreement remains unchanged
and in full force and effect.
4.    Such Guarantor reaffirms all of its respective obligations contained in
the Guarantee Agreement, which shall remain in full force and effect for all the
obligations of such Guarantor now or hereafter owing to Administrative Agent (on
behalf of the Lenders) pursuant to the terms and conditions of the Guarantee
Agreement and acknowledges, agrees, represents and warrants that no agreements
exist with respect to the Guarantee Agreement or with respect to the obligations
of the Guarantor thereunder except those specifically set forth in this
Reaffirmation of Guarantee Agreement.
5.    As of the date hereof and immediately after giving effect to this
Amendment and the actions contemplated thereby, each of the representations and
warranties of such Guarantor contained in the Guarantee Agreement, as amended by
this Amendment, is true and correct in all material respects.
6.    Such Guarantor acknowledges and agrees that it has entered into and
delivered this Reaffirmation of Guarantee Agreement of Guarantor’s own free
will, voluntarily and without coercion or duress of any kind, and has been
represented in connection herewith by counsel of its choice and is fully aware
of the terms contained in this Reaffirmation of Guarantee Agreement.
[Signature page follows.]





la-1290464

--------------------------------------------------------------------------------




IN WITNESS WHEREOF, each Guarantor has caused this Reaffirmation of Amended and
Restated Guarantee to be duly executed and delivered as of this July ____, 2015.

 
 
GUARANTORS:


  
 
MERITAGE PASEO CROSSING, LLC
 
 
 
By:
Meritage Homes of Arizona, Inc.
 
Its:
Sole Member
 
 
 
 
 
 
By:
Name:
Larry W. Seay
 
 
Title:
Executive Vice President, Chief
 
 
 
Financial Officer and Assistant
 
 
 
Secretary
 
 
 
 
 
MERITAGE PASEO CONSTRUCTION, LLC
 
 
 
By:
Meritage Homes Construction, Inc.
 
Its:
Sole Member
 
 
 
 
 
 
By:
Name:
Larry W. Seay
 
 
Title:
Executive Vice President, Chief
 
 
 
Financial Officer and Assistant
 
 
 
Secretary
 
 
 
 
 
MERITAGE HOMES OF ARIZONA, INC.
 
 
 
 
 
 
By:
Name:
Larry W. Seay
 
 
Title:
Executive Vice President, Chief
 
 
 
Financial Officer and Assistant
 
 
 
Secretary
 
 
 
 
 
MERITAGE HOMES CONSTRUCTION, INC.
 
 
 
 
 
 
By:
Name:
Larry W. Seay
 
 
Title:
Executive Vice President, Chief
 
 
 
Financial Officer and Assistant
 
 
 
Secretary
 
 
 


Signature Page to Reaffirmation
la-1290464

--------------------------------------------------------------------------------




 
MERITAGE HOMES OF TEXAS HOLDING, INC.
 
 
 
By:
Name:
Larry W. Seay
 
Title:
Executive Vice President, Chief
 
 
Financial Officer and Assistant
 
 
Secretary
 
 
MERITAGE HOMES OF CALIFORNIA, INC.
 
 
 
By:
Name:
Larry W. Seay
 
Title:
Executive Vice President, Chief
 
 
Financial Officer and Assistant
 
 
Secretary
 
 
MERITAGE HOMES OF TEXAS JOINT VENTURE
HOLDING COMPANY, LLC
 
By:
Meritage Homes of Texas, LLC
Its:
Sole Member
 
By:
Meritage Homes of Texas Holding, Inc.
Its:
Sole Member
 
 
 
By:
Name:
Larry W. Seay
 
Title:
Executive Vice President, Chief
 
 
Financial Officer and Assistant
 
 
Secretary
 
 
MERITAGE HOLDINGS, L.L.C
 
By:
Meritage Homes of Texas Holding, Inc.
Its:
Sole Member
 
 
 
By:
Name:
Larry W. Seay
 
Title:
Executive Vice President, Chief
 
 
Financial Officer and Assistant
 
 
Secretary
 


Signature Page to Reaffirmation
la-1290464

--------------------------------------------------------------------------------




 
MERITAGE HOMES OF NEVADA, INC.
 
 
 
 
 
By:
Name:
Larry W. Seay
 
Title:
Executive Vice President, Chief
 
 
Financial Officer and Assistant
 
 
Secretary
 
 
MTH-CAVALIER, LLC
 
 
 
By:
Meritage Homes Construction, Inc.
Its:
Sole Member
 
 
 
 
 
By:
Name:
Larry W. Seay
 
Title:
Executive Vice President, Chief
 
 
Financial Officer and Assistant
 
 
Secretary
 
 
MTH GOLF, LLC
 
 
 
By:
Meritage Homes Construction, Inc.
Its:
Sole Member
 
 
 
 
 
By:
Name:
Larry W. Seay
 
Title:
Executive Vice President, Chief
 
 
Financial Officer and Assistant
 
 
Secretary
 
 
MERITAGE HOMES OF COLORADO, INC.
 
 
 
 
 
By:
Name:
Larry W. Seay
 
Title:
Executive Vice President, Chief
 
 
Financial Officer and Assistant
 
 
Secretary
 


Signature Page to Reaffirmation
la-1290464

--------------------------------------------------------------------------------




 
MERITAGE HOMES OF FLORIDA, INC.
 
 
 
By:
Name:
Larry W. Seay
 
Title:
Executive Vice President, Chief
 
 
Financial Officer and Assistant
 
 
Secretary
 
 
CALIFORNIA URBAN HOMES, LLC
 
By:
Meritage Homes of California, Inc.
Its:
Sole Member and Manager
 
 
 
By:
Name:
Larry W. Seay
 
Title:
Executive Vice President, Chief
 
 
Financial Officer and Assistant
 
 
Secretary
 
 
MERITAGE HOMES OF TEXAS, LLC
 
By:
Meritage Homes of Texas Holding, Inc.
Its:
Sole Member
 
 
 
By:
Name:
Larry W. Seay
 
Title:
Executive Vice President, Chief
 
 
Financial Officer and Assistant
 
 
Secretary
 
 
MERITAGE HOMES OPERATING COMPANY, LLC
 
By:
Meritage Holdings, L.L.C.
Its:
Manager
 
By:
Meritage Homes of Texas Holding, Inc.
Its:
Sole Member
 
 
 
By:
Name:
Larry W. Seay
 
Title:
Executive Vice President, Chief
 
 
Financial Officer and Assistant
 
 
Secretary
 


Signature Page to Reaffirmation
la-1290464

--------------------------------------------------------------------------------




 
WW PROJECT SELLER, LLC
 
By:
Meritage Paseo Crossing, LLC
Its:
Sole Member
 
By:
Meritage Homes of Arizona, Inc.
Its:
Sole Member
 
 
 
By:
Name:
Larry W. Seay
 
Title:
Executive Vice President, Chief
 
 
Financial Officer and Assistant
 
 
Secretary
 
 
MERITAGE HOMES OF THE CAROLINAS, INC.
 
 
 
By:
Name:
Larry W. Seay
 
Title:
Executive Vice President, Chief
 
 
Financial Officer and Assistant
 
 
Secretary
 
 
CAREFREE TITLE AGENCY, INC.
 
 
 
By:
Name:
Larry W. Seay
 
Title:
Executive Vice President, Chief
 
 
Financial Officer and Assistant
 
 
Secretary
 
 
M&M FORT MYERS HOLDINGS, LLC
 
By:
Meritage Paseo Crossing, LLC
Its:
Sole Member and Manager
 
By:
Meritage Homes of Arizona, Inc.
Its:
Sole Member
 
 
 
By:
Name:
Larry W. Seay
 
Title:
Executive Vice President, Chief
 
 
Financial Officer and Assistant
 
 
Secretary
 


Signature Page to Reaffirmation
la-1290464

--------------------------------------------------------------------------------




 
MERITAGE HOMES OF FLORIDA REALTY LLC
 
 
By:
Meritage Homes of Florida, Inc.
Its:
Manager and Sole Member
 
 
 
 
 
By:
Name:
Larry W. Seay
 
Title:
Executive Vice President, Chief
 
 
Financial Officer and Assistant
 
 
Secretary
 
 
MERITAGE HOMES OF TENNESSEE, INC.
 
 
 
 
 
By:
Name:
Larry W. Seay
 
Title:
Executive Vice President, Chief
 
 
Financial Officer and Assistant
 
 
Secretary
 
 
MERITAGE HOMES OF SOUTH CAROLINA, INC.
 
 
 
 
 
By:
Name:
Larry W. Seay
 
Title:
Executive Vice President, Chief
 
 
Financial Officer and Assistant
 
 
Secretary
 
 
MTH REALTY LLC
 
 
 
By:
Meritage Paseo Crossing, LLC
Its:
Sole Member and Manager
 
 
 
By:
Meritage Homes of Arizona, Inc.
Its:
Sole Member
 
 
 
 
 
By:
Name:
Larry W. Seay
 
Title:
Executive Vice President, Chief
 
 
Financial Officer and Assistant
 
 
Secretary
 


Signature Page to Reaffirmation
la-1290464

--------------------------------------------------------------------------------




 
MERITAGE HOMES OF GEORGIA, INC.
 
 
 
By:
Name:
Larry W. Seay
 
Title:
Executive Vice President, Chief
 
 
Financial Officer and Assistant
 
 
Secretary
 
 
 
MTH GA REALTY LLC
 
By:
Meritage Homes of Georgia, Inc.
Its:
Manager and Sole Member
 
 
 
By:
Name:
Larry W. Seay
 
Title:
Executive Vice President, Chief
 
 
Financial Officer and Assistant
 
 
Secretary
 
 
 
MTH SC REALTY LLC
 
By:
Meritage Homes of South Carolina, Inc.
Its:
Manager and Sole Member
 
 
 
By:
Name:
Larry W. Seay
 
Title:
Executive Vice President, Chief
 
 
Financial Officer and Assistant
 
 
Secretary
 
 
 
MTH SHELF CO., INC.
 
 
 
By:
Name:
Larry W. Seay
 
Title:
Executive Vice President, Chief
 
 
Financial Officer and Assistant
 
 
Secretary
 
 


Signature Page to Reaffirmation
la-1290464

--------------------------------------------------------------------------------




 
MLC HOLDINGS, INC., dba MLC LAND
HOLDINGS, INC.
 
 
 
By:
Name:
Larry W. Seay
 
Title:
Executive Vice President, Chief
 
 
Financial Officer and Assistant
 
 
Secretary
 
 
 
MERITAGE HOMES OF GEORGIA REALTY,
LLC
 
By:
Meritage Homes of Georgia, Inc.
Its:
Manager and Sole Member
 
 
 
By:
Name:
Larry W. Seay
 
Title:
Executive Vice President, Chief
 
 
Financial Officer and Assistant
 
 
Secretary
 
 


Signature Page to Reaffirmation
la-1290464

--------------------------------------------------------------------------------




Amended Schedule 1.1A




Commitments


Lender
Commitment
JPMorgan Chase Bank, N.A.
$60,000,000
Citibank, N.A.
$60,000,000
Bank of America, N.A.
$60,000,000
Deutsche Bank AG New York Branch
$60,000,000
Royal Bank of Canada
$60,000,000
PNC Bank, National Association
$60,000,000
Regions Bank
$30,000,000
U.S. Bank National Association
$45,000,000
National Bank of Arizona, a national banking association
$20,000,000
Comerica Bank
$20,000,000
Texas Capital Bank, N.A.
$25,000,000
Total Commitments
$500,000,000










la-1290464

--------------------------------------------------------------------------------




Schedule 3.1A


Letter of Credit Commitments


Issuing Lender
Letter of Credit Commitment
JPMorgan Chase Bank, N.A.
$40,000,000
Bank of America, N.A.
$85,000,000
U.S. Bank National Association
$85,000,000
Regions Bank
$40,000,000
Total Letter of Credit Commitments
$250,000,000






la-1290464